DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/24/2022 has been entered.  
4.	Currently claims 22, 31 and 40 have been amended; claims 1-21, 24-27, 33-37, 39 and 42 are canceled; and new claims 43-47 have been added. 
Therefore, claims 22, 23, 28-32, 38, 40, 41 and 43-47 are currently pending in this application.   
Response to Amendment
5.	The amendment to each of claims 22, 31, and 40 is sufficient to overcome the rejection set forth in the previous office-action under section §112(b). Accordingly, the Office withdraws the above rejection.       
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 22, 23, 29, 31, 32, 38, 40, 41 and 45 are rejected under 35 U.S.C.103 as being unpatentable over Schmidt 2011/0184250 in view of Adelson 2006/0294108 (and a reference is also made to Applicant’s specification).
	Regarding claim 22, Schmidt teaches the following claimed limitations: a method of treating dementia ([0008]; claim 12, lines 1-5: e.g. a computerized system that helps a user(s) to manage a disease—such as Alzheimer disease. It is worth noting that Alzheimer’s disease is the most common type of dementia), comprising: receiving a message from an external source intended for a first individual, said message includes video content ([0162]; [0163] lines 1-3: e.g. a message intended for the user is received from a messaging engine; and wherein the message implied above already includes video, see [0164] lines 1-4. Thus, the system receives a message from an external source); automatically formatting said video content of said message based on a first set of rules; automatically generating a formatted message that includes the formatted content and which is based on the external source; causing formatted message to be displayed to the first individual on the display device ([0163] to [0165]: e.g. the message received above undergoes proper configuration based on the type of user and the type of user device, such as selecting the message content and format; and wherein the message content is also tailored based on further attributes of the user when it is displayed to the user. Accordingly, the above indicates the process of automatically formatting said video content of the message based on a first set of rules; and also automatically generating a formatted message that includes the formatted content which is based on the external source). 
	Schmidt does not explicitly describe that the first set of rules is based on a first measure of impairment of the first individual's mental acuity, wherein baseline cognitive test and memory training is administered to the first individual having a diagnosis of dementia to obtain baseline cognitive test results including the first measure of impairment of the first individual's mental acuity, when the baseline cognitive test results indicate that the first individual consistently identifies the external source. 
However, Schmidt already suggests that the system formats the message based on the type of user ([0163] lines 1-6); [0164]); such as a user with Alzheimer’s disease (claim 12, lines 1-5); and such medical condition is obtained based on clinical exams (see claim 6). 
	In this regard, Alzheimer’s disease is the most common type of dementia (or a progressive form of dementia); and therefore, it is understood that the diagnostic process involves administering one or more tests to the user for determining the mental statuses of the user, including the user’s mental acuity (e.g. see (i) Montreal  Cognitive Assessment (MoCA); Administration and scoring Instructions; (ii) the MONTREAL COGNITIVE  ASSESSMENT (MOCA)). 
For instance, a health professional administers one or more cognitive and/or memory tests to the user (e.g. displaying a set of pictures to the user; and thereby requesting the user whether he/she recognizes one or more of the pictures, etc.); and wherein the test result(s) is compared to one or more baseline parameters to determine the degree/severity of deterioration of the user’s cognitive ability, etc.  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schmidt’s system; for example, by incorporating an algorithm that administers one or more tests to the user at one or more time intervals; and wherein one or more attributes observed from one or more of the test results (e.g.  a result that indicates one or more pictures that the user easily recognizes, etc.) is further utilized when formatting the message(s) to the user, in order to improve the user’s chance to easily recognize the message(s); and thereby making the system more beneficial to the user.  
	Schmidt does not describe that the formatting includes normalizing the video content to a universal video format. However, Applicant’s specification suggests that the above process is directed to an old and well-known technique in the art (see [0046] of the specification, wherein Applicant makes a reference to an old patent document, US 6,430,174; and wherein the above document describes the practice of converting messages, such as a video mail, in to a standard format, see col.3 lines 50-64).	
Accordingly, given such old and well-known technique in the art, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Schmidt; for example, by incorporating at least a universal/standard video rendering functionality into the system, in order to enable the system to efficiently manage various versions of video contents, wherein a message(s) that involves a different version(s) of video format(s) is easily converted to a video format(s) that is compatible to the hardware and/or software configuration of the user’s device; and such implementation improves the effectiveness of the system. 
Schmidt also does not explicitly describe, modifying the formatted message based on a second set of rules that specifies visualization information about a person associated with the external source from the first individual's social directory is added to the formatted message.
However, Schmidt already suggests that the system already accesses the user’s care network, such as family and care provider, in order to provide appropriate communication; and wherein social network analysis is performed to profile care givers frequently contacted, etc. ([0090], [0150], [0179]). 
Moreover, Adelson discloses a system for assisting a user experiencing a cognitive problem, wherein the system automatically generates a formatted message to the user; for example, by incorporating a picture of the user’s family member into the message in order to make the user more attentive to the message, etc. ([0077]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Schmidt in view of Adelson; for example, by storing one or more pictures of family members and/or care providers into the user’s care network (i.e. a database or directory of the user’s network); wherein the algorithm(s) is upgraded to evaluate—via one or more queries—additional graphical, textual and/or audio data that the user easily recognizes (e.g. one or more pictures of family members and/or care providers that the user usually recognizes, etc.); and wherein the algorithm further considers the above evaluation result when formatting the message (e.g. incorporating—into the message—the graphical, textual and/or audio data that the user usually recognizes, etc.), in order to further maximize the user’s success rate in easily recognizing and comprehending the message; thereby enhancing the reliability of the system.    
Regarding claim 31, Schmidt teaches the following claimed limitations: a system treating dementia ([0008]; claim 12, lines 1-5: e.g. a computerized system that helps a user(s) to manage a disease—such as Alzheimer disease. It is worth noting that Alzheimer’s disease is the most common type of dementia), comprising: one or more data processors; one or more non-transitory computer-readable mediums encoded with instructions for commanding the one or more data processors to execute steps of a method ([0036], [0080], [0081]: e.g. the system already comprises one or more computing devices, which communicate with one or more servers over a communication network. Accordingly, the system already implements  one or more data processors, and one or more non-transitory computer-readable mediums encoded with instructions for commanding the one or more data processors), the method comprising: receiving a message from an external source intended for a first individual, said message including video content ([0162]; [0163] lines 1-3: e.g. a message intended for the user is received from a messaging engine; and wherein the message implied above already includes video, see [0164] lines 1-4. Thus, the system receives a message from an external source); automatically formatting said video content of said message based on a first set of rules; automatically generating a formatted message that includes the formatted content and which is based on the external source; and causing the formatted message to be displayed to the first individual on the display device ([0163] to [0165]: e.g. the message received above undergoes proper configuration based on the type of user and the type of user device, such as selecting the message content and format; and wherein the message content is also tailored based on further attributes of the user when it is displayed to the user. Thus, the teaching above indicates the process of automatically formatting the video content of the message based on a first set of rules; and also automatically generating a formatted message that includes the formatted content which is based on the external source).
Schmidt does not explicitly describe that the first set of rules is based on a first measure of impairment of the first individual's mental acuity, wherein: baseline cognitive test and memory training is administered to the first individual having a diagnosis of dementia to obtain baseline cognitive test results including the first measure of impairment of the first individual's mental acuity; and when the baseline cognitive test results indicate that the first individual consistently identifies the external source.
However, Schmidt already suggests that the system formats the message based on the type of user ([0163] lines 1-6); [0164]); such as a user with Alzheimer’s disease (claim 12, lines 1-5); and such medical condition is obtained based on clinical exams (see claim 6). 
In this regard, Alzheimer’s disease is the most common type of dementia (or a progressive form of dementia); and therefore, it is understood that the diagnostic process involves administering one or more tests to the user for determining the mental statuses of the user, including the user’s mental acuity (e.g. see (i) Montreal  Cognitive Assessment (MoCA); Administration and scoring Instructions; (ii) the MONTREAL COGNITIVE  ASSESSMENT (MOCA)). 
For instance, a health professional administers one or more cognitive and/or memory tests to the user (e.g. displaying a set of pictures to the user; and thereby requesting the user whether he/she recognizes one or more of the pictures, etc.); and wherein the test result(s) is compared to one or more baseline parameters to determine the degree/severity of deterioration of the user’s cognitive ability, etc.  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schmidt’s system; for example, by incorporating an algorithm that administers one or more tests to the user at one or more time intervals; and wherein one or more attributes observed from one or more of the test results (e.g.  a result that indicates one or more pictures that the user easily recognizes, etc.) is further utilized when formatting the message(s) to the user, in order to improve the user’s chance to easily recognize the message(s); and thereby making the system more beneficial to the user.  
	Schmidt does not describe, the formatting includes normalizing the video content to a universal video format. However, Applicant’s specification suggests that the above process is directed to an old and well-known technique in the art (see [0046] of the specification, wherein Applicant makes a reference to an old patent document, US 6,430,174; and wherein the above document describes the practice of converting messages, such as a video mail, in to a standard format, see col.3 lines 50-64).	
Accordingly, given such old and well-known technique in the art, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Schmidt; for example, by incorporating at least a universal/standard video rendering functionality into the system, in order to enable the system to efficiently manage various versions of video contents, wherein a message(s) that involves a different version(s) of video format(s) is easily converted to a video format(s) that is compatible to the hardware and/or software configuration of the user’s device; and such implementation improves the effectiveness of the system. 
Schmidt also does not describe, modifying the formatted message based on a second set of rules that specifies visualization information about a person associated with the external source from the first individual's social directory is added to the formatted message.
However, Schmidt already suggests that the system already accesses the user’s care network, such as family and care provider, in order to provide appropriate communication; and wherein social network analysis is performed to profile care givers frequently contacted, etc. ([0090], [0150], [0179]). 
Moreover, Adelson discloses a system for assisting a user experiencing a cognitive problem, wherein the system automatically generates a formatted message to the user; for example, by incorporating a picture of the user’s family member into the message in order to make the user more attentive to the message, etc. ([0077]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Schmidt in view of Adelson; for example, by storing one or more pictures of family members and/or care providers into the user’s care network (i.e. a database or directory of the user’s network); wherein the algorithm(s) is upgraded to evaluate—via one or more queries— additional graphical, textual and/or audio data that the user easily recognizes (e.g. one or more pictures of family members and/or care providers that the user usually recognizes, etc.); and wherein the algorithm further considers the above evaluation result when formatting the message (e.g. incorporating—into the message—the graphical, textual and/or audio data that the user usually recognizes, etc.), in order to further maximize the user’s success rate in easily recognizing and comprehending the message; thereby enhancing the reliability of the system.    
Regarding claim 40, Schmidt teaches the following claimed limitations: a non-transitory computer-readable medium encoded with instructions for commanding one or more data processors to execute steps of a method ([0036], [0080], [0081]: e.g. a system that comprises one or more computing devices, wherein the computing devices communicate with one or more servers over a communication network. Accordingly, the system already implements at least a computer-readable medium encoded with instructions for commanding one or more data processors), the method comprising: receiving a message from an external source intended for a first individual, said message including video content ([0162]; [0163] lines 1-3: e.g. a message intended for the user is received from a messaging engine; and wherein the message implied above already includes video, see [0164] lines 1-4. Thus, the system receives a message from an external source); automatically formatting said video content of said message based on a first set of rules; automatically generating a formatted message that includes the formatted content and which is based on the external source; causing formatted message to be displayed to the first individual on the display device ([0163] to [0165]: e.g. the message received above undergoes proper configuration based on the type of user and the type of user device, such as selecting the message content and format; and wherein the message content is also tailored based on further attributes of the user when it is displayed to the user. Accordingly, the above indicates the process of automatically formatting said video content of the message based on a first set of rules; and also automatically generating a formatted message that includes the formatted content which is based on the external source).
Schmidt does not explicitly describe that the first set of rules is based on a first measure of impairment of the first individual's mental acuity derived from one or more baseline cognitive tests, wherein: baseline cognitive test and memory training is administered to the first individual having a diagnosis of dementia to obtain baseline cognitive test results including the first measure of impairment of the first individual's mental acuity; and when the baseline cognitive test results indicate that the first individual consistently identifies the external source.
However, Schmidt already suggests that the system formats the message based on the type of user ([0163] lines 1-6); [0164]); such as a user with Alzheimer’s disease (claim 12, lines 1-5); and such medical condition is obtained based on clinical exams (see claim 6). 
In this regard, Alzheimer’s disease is the most common type of dementia (or a progressive form of dementia); and therefore, it is understood that the diagnostic process involves administering one or more tests to the user for determining the mental statuses of the user, including the user’s mental acuity (e.g. see (i) Montreal  Cognitive Assessment (MoCA); Administration and scoring Instructions; (ii) the MONTREAL COGNITIVE  ASSESSMENT (MOCA)). 
For instance, a health professional administers one or more cognitive and/or memory tests to the user (e.g. displaying a set of pictures to the user; and thereby requesting the user whether he/she recognizes one or more of the pictures, etc.); and wherein the test result(s) is compared to one or more baseline parameters to determine the degree/severity of deterioration of the user’s cognitive ability, etc.  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schmidt’s system; for example, by incorporating an algorithm that administers one or more tests to the user at one or more time intervals; and wherein one or more attributes observed from one or more of the test results (e.g.  a result that indicates one or more pictures that the user easily recognizes, etc.) is further utilized when formatting the message(s) to the user, in order to improve the user’s chance to easily recognize the message(s); and thereby making the system more beneficial to the user.  
	Schmidt does not describe, the formatting includes normalizing the video content to a universal video format. However, Applicant’s specification suggests that the above process is directed to an old and well-known technique in the art (see [0046] of the specification, wherein Applicant makes a reference to an old patent document, US 6,430,174; and wherein the above document describes the practice of converting messages, such as a video mail, in to a standard format, see col.3 lines 50-64).	
Accordingly, given such old and well-known technique in the art, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Schmidt; for example, by incorporating at least a universal/standard video rendering functionality into the system, in order to enable the system to efficiently manage various versions of video contents, wherein a message(s) that involves a different version(s) of video format(s) is easily converted to a video format(s) that is compatible to the hardware and/or software configuration of the user’s device; and such implementation improves the effectiveness of the system. 
Schmidt also does not describe that the formatting is further based on a social directory of the first individual; modifying the formatted message based on a second set of rules that specifies visualization information about a person associated with the external source from the first individual's social directory is added to the formatted message.
 However, Schmidt already suggests that the system already accesses the user’s care network, such as family and care provider, in order to provide appropriate communication; and wherein social network analysis is performed to profile care givers frequently contacted, etc. ([0090], [0150], [0179]). 
Moreover, Adelson discloses a system for assisting a user experiencing a cognitive problem, wherein the system automatically generates a formatted message to the user; for example, by incorporating a picture of the user’s family member into the message in order to make the user more attentive to the message ([0077]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Schmidt in view of Adelson; for example, by storing one or more pictures of family members and/or care providers into the user’s care network (i.e. a database or directory of the user’s network); wherein the algorithm(s) is upgraded to evaluate—via one or more queries— additional graphical, textual and/or audio data that the user easily recognizes (e.g. one or more pictures of family members and/or care providers that the user usually recognizes, etc.); and wherein the algorithm further considers the above evaluation result when formatting the message (e.g. incorporating—into the message—the graphical, textual and/or audio data that the user usually recognizes, etc.), in order to further maximize the user’s success rate in easily recognizing and comprehending the message; thereby enhancing the reliability of the system.    
Schmidt in view of Adelson teaches the claimed limitations as discussed above per claims 22, 31 and 40. Schmidt further teaches: 
Regarding each of claims 23, 32 and 41, wherein the message is in a format provided by said external source, wherein said content of said message includes sound content ([0164] lines 1-7: e.g. the message is comprised of voice and/or audio; and therefore, it already encompasses a message involving audio and video);
	Regarding each of claims  29, 38 and 45, wherein at least one rule of the first set of rules is associated with at least one of: a source of the message; a length of the message; whether the message contains an image; or whether the message conforms to a particular parameter ([0162]; [0164], [0179]: e.g. as already discussed per each of claims 22 and 31, the message intended for the user is received from the messaging engine; and wherein the message is comprised of text, voice, video and/or images, etc. Thus, there is a rule associated with at least one of a source of the message, or whether the message contains an image, etc.).	
●	Claims 28, 30, 43, 44, 46 and 47 are rejected under 35 U.S.C.103 as being unpatentable over Schmidt 2011/0184250 in view of in view of Adelson 2006/0294108 and further in view of Beattie 2012/0149404. 
Regarding each of claims 28, 43, and 46, Schmidt in view of Adelson teaches the claimed limitations as discussed above.
Schmidt further teaches, wherein at least one rule of the first set of rules includes a primary method of communication for said first individual, wherein said primary method of communication is associated with a first parameter associated with the content of the message ([0164] lines 1-4 and [0179]: e.g. the system already allows the user to specify the communication method—such as voice versus text; and wherein the system considers the user’s method when  providing message to the user. Moreover, it is understood that one or more of such communication methods—i.e. email, text, etc.—inherently involve at least one limitation; such as the size of the message, etc. Thus, there is a rule that includes a primary method of communication for the individual; and wherein it is associated with a first parameter associated with the content of the message). 
Schmidt does not explicitly describe, determining whether said content meets said first parameter, when the message meets the first parameter, receiving said message via said primary method of communication, and when the message fails to meet the first parameter, receiving said message via a secondary method of communication.
	However, Beattie discloses a system that determines whether a communication method, which a user’s device implements, is capable of handling a given content message; and thereby the system provides the content/message: (i) via the communication method if it is capable of handling the message, or (ii) via an alternative communication method if the first communication method is not capable of handling the message/content ([0041] to [0044]). 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Schmidt in view of Adelson and further in view of Beattie; for example, by incorporating an algorithm(s) that allows the system to determine the capability and/or applicability of one or more communication modes (e.g. email communication, text communication, voice communication, etc.); and wherein the 
system selects, based on the capability and/or applicability determined above, the most reliable mode of communication for delivering the message to the user, in order to minimize message or communication error due to the limits of one or more communication modes; and thereby improving the effectiveness and reliability of the system.  
Regarding each of claims 30, 44 and 47, Schmidt in view of Adelson and further in view of Beattie teaches the claimed limitations as discussed above. 
Schmidt further teaches, wherein the primary method of communication is via a blog, an email, a forum, a text message, or a social media channel ([0162]; [0164], [0179]: Also see the modification discussed above per each of claims 28 and 37 above: e.g. the system already implements at least a text communication, or an email communication, as a primary mode of communication).
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, 
e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 22, 23, 28-32, 38, 40, 41 and 43-47 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of US 10,594,636. 
Although the conflicting claims are not identical, they are not patentably distinct from each other. For example, claim 1 of US 10,594,636 encompasses all the features recited per each of claims 22, 31 and 40 of the current application, besides its additional features (e.g. determining the internal destination of the received message; the second set of rules includes a rule for displaying the formatted message in accordance with a length of time it takes the individual to read the formatted message, etc., see claim 1). 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the current claimed invention, to modify the current claims; for example, by incorporating the features of claim 1 of  US 10,594,636 (e.g. incorporating features that allow the current claims to: determine the internal destination of the received message; a rule for displaying the formatted message in accordance with a length of time it takes the individual to read the formatted message, etc.), in order to enhance the accuracy and reliability of the invention claimed per each of the current claims, so that the current claimed invention would be more beneficial to the user(s). 
Although an exemplary analysis is presented regarding the independent claims, It is worth to note that the analysis applies to each of the current claims. 



















Response to Arguments.
8. 	Applicant’s arguments have been fully considered (e.g. the response filed on 01/24/2022, which incorporates the response filed on 01/03/2022); however, the arguments are not persuasive. Applicant argues, 

Claims 22-24, 29, 31-33, and 38 stand rejected under 35 U.S.C.103 as allegedly being unpatentable . . . 
In an effort to advance prosecution, and to quality for treatment under AFCP 2.0 (as requested, claim 1 was amended to recite "wherein: baseline cognitive test and memory training is administered to the first individual . . . the first individual's social directory is added to the formatted message" (for support, see, inter alia, specification pars. 40-41, previous claims 24 and 25). 
The art of record fails to suggest the use of rules that cause a particular formatted message to be modified to visually include information about a person using rules which are based on baseline cognitive testing with regard to the recipient (i.e., the first individual) consistently identifying the external source . . . The office action cites the Adelson reference in this regard; however, it is submitted that Adelson, in combination with the art of record, fails to suggest the specifically recited arrangement above. For example, par. 77 of Adelson states that family members can generate motivational messages that include an image or a video of a person who knows the patient for motivational purposes. No suggestion here is that there is any sort of baseline cognitive testing or rules which are used to modify a formatted message as recited. Further, the social network analysis of Schmidt differs from the rules-based approach combined with baseline cognitive test results in that the social network analysis (SNA) is used to evaluate effectiveness of professional care providers and guardians / buddies in relation to patients based on the frequency of contact with patients. This is also supported by claim 15 of Schmidt which describes that social network techniques to mine longitudinal patient data across multiple segmented categories of patients to better understand and optimize disease management tenets and their effectiveness. In other words, Schmidt differs in that the SNA is used for analyzing populations of patients and is not personalized in the manner recited in the claims as presented herein . . . 
An e-terminal disclaimer will be filed in connection with U.S. Pat. No. 10,594,636 should it be necessitated when the claims are deemed to be allowable . . .

 	The Office respectfully disagrees with the above arguments. Applicant does not appear to consider the combined teaching of the references as a whole. Instead, Applicant appears to focus on only one of the references at a time.
Nevertheless, as already pointed out above (see the analysis presented under section § 103), the combined teaching of the references does teach the current claims, including the limitation directed to the baseline cognitive testing, which is utilized to determine, for example, an element that the first individual consistently identifies. 
It is worth to note that Schmidt already teaches an arrangement where the system formats the message based on the type of the individual/recipient, such as an individual with Alzheimer’s disease (see [0163] lines 1-6); [0164]); and wherein Schmidt further indicates that such medical condition is evaluated based on clinical exams (see claim 6). 
Of course, it is a well-known practice in the art that a standard clinical exam for such medical condition involves, for example, presenting/displaying a set of pictures to the individual and requesting the individual to indicate one or more pictures that the individual recognizes (e.g. see (i) Montreal  Cognitive Assessment (MoCA); Administration and scoring Instructions; (ii) the MONTREAL COGNITIVE  ASSESSMENT (MOCA)).    
 Thus, from the observations above, the artisan (a person skilled in the art) recognizes at least the following: 
(i) 	Schmidt’s teaches a system that formats a message to an individual based on the medical condition of the individual—such as, an individual with Alzheimer’s disease (a form of dementia); and 
(ii) 	it is a well-known practice in the art to evaluate such medical condition by presenting a set of pictures to the individual and noting one or more pictures that the individual easily recognizes. 
Accordingly, given the teachings above, the artisan would be motivated to modify Schmidt’s system in order to improve the message formatting functionality; for example, by incorporating an algorithm that administers one or more tests to the user at one or more time intervals; and wherein one or more attributes observed from one or more of the test results (e.g.  a result that indicates one or more pictures that the user easily recognizes, etc.) is further utilized when formatting the message(s) to the user, in order to improve the user’s chance to easily recognize the message(s); and thereby making the system more beneficial to the user.  
So far, Applicant has not considered the teaching above, which relates to the process of administering baseline cognitive testing to the individual in order to determine, for example, a picture of a person that the individual consistently identifies.       
Of course, the teaching above does not describe that the visualization information (i.e. picture) is about a person associated with the external source from the first individual's social directory added to the formatted message.
However, Adelson fulfils that above missing element since Adelson discloses a system that assists an individual with a cognitive problem; wherein the system automatically generates a formatted message to the user by incorporating a picture of the user’s family member into the message, so that the user more would be attentive to the message, etc. ([0077]).
Thus, given the teaching of Adelson above, the artisan would be motivated to further modify Schmidt’s system; for example, by storing one or more pictures of family members and/or care providers into the user’s care network (i.e. a database or directory 
of the user’s network); wherein the algorithm(s) is upgraded to evaluate—via one or more queries—a graphical, textual and/or audio data that the user easily recognizes (e.g. one or more pictures of family members and/or care providers that the user usually recognizes, etc.); and wherein the algorithm further considers the above evaluation result when formatting the message (e.g. incorporating—into the message—the graphical, textual and/or audio data that the user usually recognizes, etc.), in order to further maximize the user’s success rate in easily recognizing and comprehending the message; thereby enhancing the reliability of the system.
The observations above demonstrate that the combined teaching of the references teaches the current claims. Consequently, Applicant’s arguments are not persuasive.
Applicant’s assertion regarding Schmidt’s social network is also not persuasive. For instance, except for the general assertion made in the argument, Applicant does not appear to substantiate the assumption regarding “the rules-based approach” that is allegedly different from Schmidt’s teaching. Nevertheless, the above assertion still does not negate the modification applied to Schmidt, which includes a functionality that allows Schmidt to administer baseline cognitive test, etc. (see above the analysis presented under section §103). Accordingly, simply considering the primary reference, while ignoring the modification applied to the primary reference, does not constitute a persuasive argument. 
Furthermore, while referring to claim 15 of Schmidt, Applicant asserts that Schmidt “describes that social network techniques to mine longitudinal patient data across multiple segmented categories of patients to better understand and optimize disease management tenets and their effectiveness . . . Schmidt differs in that the SNA is used for analyzing populations of patients and is not personalized in the manner recited in the claims as presented herein”
However, the above assertion also does not negate the modification applied to Schmidt. It is once again important to note that Schmidt is modified by incorporating additional functionalities. Particularly, while maintaining the original functionalities, Schmidt is modified to perform additional functionalities (see the modification discussed under section §103).  Accordingly, simply pointing out one or more original functions described in the primary reference, while disregarding the modification applied to the primary reference, does not necessarily negate the obviousness analysis presented in the office-action. Consequently, Applicant’s arguments are again not persuasive.  
Thus, at least for the reasons discussed above, the Office concludes that the current claims are obvious over the prior art. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715